Citation Nr: 0029487	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  97-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

The propriety of the initial 40 percent rating for 
prostatitis.  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1974 to October 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
RO which denied service connection for disabilities which 
included a neck disorder and elevated cholesterol, and 
granted service connection for disabilities which included 
prostatitis, a right knee disability, and bilateral hallux 
valgus, all of which were assigned noncompensable 
evaluations.  A compensable evaluation based on multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R.§ 3.324 was also denied.  

In a decision of September 1997, the Board granted a 10 
percent rating for left hallux valgus and denied a 
compensable rating for right hallux valgus.  The Board 
remanded for further development the issues of entitlement to 
service connection for a neck disability, service connection 
for a disorder causing high cholesterol and the issues of 
entitlement to compensable ratings for prostatitis and a 
right knee disorder.  

In a rating action of January 1999, the RO granted a 10 
percent evaluation for the veteran's right knee disability 
and a 10 percent rating for prostatitis.  These issues 
remained in appellate status before the Board since the 
veteran had not indicated that he wished to withdraw them 
from appellate consideration.  

In a decision of October 1999, the Board granted service 
connection for a neck disability and service connection for 
hypercholesterolemia.  The Board denied an evaluation in 
excess of 10 percent for a right knee disability.  The issue 
of an increased rating for prostatitis was remanded to the RO 
for further development.  

In a rating decision of June 2000 the RO increased the 
evaluation for the veteran's prostatitis to 40 percent 
disabling, effective from November 1, 1995.  In the June 2000 
rating decision the RO assigned a 20 percent rating for the 
veteran's cervical spine disability, effective from November 
1, 1995, and assigned a noncompensable rating for the 
veteran's hypercholesterolemia also effective from November 
1, 1995.  

In a July 2000 statement the veteran raised the issues of 
increased ratings for his service connected cervical spine 
disorder and his service connected hypercholesterolemia.  
These issues have not been developed and certified for appeal 
and are referred to the RO for all appropriate action.  The 
Board has recharacterized the issue involving the appropriate 
rating for prostatitis to comply with a recent precedent 
decision of the United States Court of Appeals of Veterans 
Claims (Court).  


FINDING OF FACT

The veteran's prostatitis results in recurrent prostate 
infection three times a year, nocturia four to six times a 
night and daytime frequency every hour to an hour and a half; 
the veteran does not wear an appliance or use absorbent 
materials.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for prostatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.115(a), (b) Diagnostic Code 7527 (1999)  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background  

On a VA medical examination in April 1996, the veteran said 
that he had been diagnosed with prostatitis in 1982 on the 
basis of an enlarged prostate.  He was placed on medication 
in 1993.  His primary symptoms were occasional severe back 
pain, groin pain, and a warm sensation upon urination.  He 
also complained of frequency and said that he had to urinate 
at least once an hour.  His symptoms were said to appear 
stable and he denied pain at the time of the examination.  
Genitourinary evaluation revealed that there were no prostate 
masses and no tenderness.  The prostate did not appear to be 
enlarged.  

On VA urology examination in October 1998 the veteran 
complained of a recurrence of prostatitis with some 
suprapubic and lower back pain.  He was said to be continuing 
to take medication.  On evaluation, his bladder was not 
distended and his genitalia were normal.  A digital 
examination was consistent with a history of chronic 
prostatitis.  

During a VA genitourinary examination in April 2000 the 
veteran gave a history of prostatitis since 1982.  This was 
associated with urinary frequency, urgency, low back pain and 
perineal pain, for which he was treated with antibiotics.  He 
had had multiple recurrences of prostate infections, on 
average three times a year.  The veteran reported that he had 
nocturia from four to six times a night with day urinary 
frequency, every hour to one and half-hours.  He denied 
incontinence or hematuria.  On examination, there was no 
evidence of acute infection.  The diagnoses were chronic 
prostatitis, nocturia four to six times a night, daytime 
frequency of one to every one and a half hours, and 
symptomatic benign prostatic hypertrophy.  

II. Legal Analysis.  

Initially, the Board notes that the veteran's claim for an 
initial rating in excess of 40 percent for a prostate 
disability is "well grounded" within the meaning of 38 
U.S.C.A.§ 5107(a).  That is, he has presented a claim which 
is plausible.  The Board is also satisfied that all 
reasonable efforts have been expended to develop the evidence 
in regard to this claim, and that no further assistance to 
the veteran is required to satisfy the VA's duty to assist 
him in the development of this claim as mandated by 
38 U.S.C.A. § 5107(a).  

38 U.S.C.A.§ 1155 and 38 C.F.R. Part 4 provide that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate disability codes identify the 
various disabilities.  The veteran's service-connected 
prostate disorder has been assigned a 40 percent evaluation 
under the provisions of 38 C.F.R.§ 4.115(a) and (b) and 
Diagnostic Code 7527 on the basis of voiding dysfunction-
urinary frequency, which has been determined to be his 
predominant symptom.  Ratings based on urinary tract 
infection do not exceed 30 percent.  

Under the criteria for voiding dysfunction contained in 
38 C.F.R. § 4.115(a), a 40 percent rating is assigned if the 
symptomatology requires the wearing of absorbent materials 
which must be changed two to four times daily.  A 40 percent 
rating is also assignable for urinary frequency which results 
in a day time voiding interval of less than one hour, or 
awakening to void five or more times during the night.  A 60 
percent rating may be assigned for voiding dysfunction which 
requires the use of an appliance or absorbent materials which 
has to be changed more than four times daily.  

In this case, the evidence of record shows that the veteran 
has frequency of urination to the extent that he must void 
every hour to every hour and a half.  He has also indicated 
that he has nocturia from four to six times nightly.  
Symptomatology of this extent is within the range of severity 
contemplated by a 40 percent rating based on urinary 
frequency under the provisions of 38 C.F.R. § 4.115(a).  
There is no evidence in the record that indicates that the 
veteran's prostate disability is of such severity as to 
require the use of an appliance or the use of absorbent 
materials.  Since that is the case, a 60 percent evaluation 
is clearly not warranted for the veteran's prostate disorder 
under the provisions of 38 C.F.R. § 4.115(a).  Accordingly, 
the veteran's disability remains 40 percent disabling.  

Moreover, the 40 rating currently assigned represents the 
most disabling the veteran's service connected prostate 
disability has been since the period of the claim and appeal, 
which in this case is considered to be the day following 
discharge from service.  Accordingly, staged ratings for the 
veteran's service connected prostate disorder, are not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

An initial evaluation in excess of 40 percent for a prostate 
disorder is denied.  





		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 1 -


